UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported:February 4, 2011 American Airlines, Inc. (Exact name of registrant as specified in its charter) Delaware1-269113-1502798_ (State of Incorporation) ( Commission File Number)(IRS Employer Identification No.) 4333 Amon Carter Blvd.Fort Worth, Texas76155 (Address of principal executive offices)(Zip Code) (817) 963-1234_ (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events American Airlines, Inc. is filing herewith a press release issued on February 4, 2011 as Exhibit 99.1, which is included herein.This press release was issued to report January traffic for American Airlines, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. American Airlines, Inc. /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:February 4, 2011 CONTACT: Corporate Communications Fort Worth, Texas 817-967-1577 mediarelations@aa.com FOR RELEASE: Friday, Feb. 4, 2011 AMERICAN AIRLINES REPORTS JANUARY TRAFFIC FORT WORTH, Texas – American Airlines reported that January traffic increased 2.0 percent versus the same period last year. Capacity increased 2.5 percent year over year, resulting in a load factor of 75.8 percent, 0.4 points lower than the same period last year. International traffic increased by 6.2 percent relative to last year on a capacity increase of 7.2 percent. Domestic traffic decreased 0.7 percent year over year on 0.5 percent less capacity. American boarded 6.7 million passengers in January. Detailed traffic and capacity are attached. AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES January CHANGE REVENUE PASSENGER MILES (000) SYSTEM % D.O.T. DOMESTIC INTERNATIONAL ATLANTIC LATIN AMERICA PACIFIC AVAILABLE SEAT MILES (000) SYSTEM % D.O.T. DOMESTIC INTERNATIONAL ATLANTIC LATIN AMERICA PACIFIC LOAD FACTOR SYSTEM % % Pts D.O.T. DOMESTIC INTERNATIONAL ATLANTIC LATIN AMERICA 81 PACIFIC 78 PASSENGERS BOARDED % SYSTEM CARGO TON MILES (000) % ### Current AMR Corp. releases can be accessed on the Internet. The address is http://www.aa.com/
